PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, VA  22314


In re Application of:
Yohei Takano et al.
Serial No.: 16/360,983
Filed: March 21, 2019
Title: PROJECTION OPTICAL SYSTEM INCLUDING MOVABLE LENS GROUP, A NON-MOVABLE LENS GROUP, AND A CURVED MIRROR

:::
:
:
:
:




      
 DECISION ON PETITION 
  UNDER 37 CFR § 1.181






This is a decision on a petition under 37 CFR §1.181(A)(3), filed on April 16, 2021, requesting consideration of the Information Disclosure Statement (IDS) filed March 21,  2019. The petition is before the acting director of Technology Center 2800 for a decision.

The petition is GRANTED.

A review of the application file record reveals that foreign documents and other references of IDS filed March 21, 2019 have been denied consideration in the communication mailed November 15, 2019.  In further reviewing the foreign documents and other references (pages 4-5) of IDS filed March 21, 2019, the requirements of 37 CFR §1.97-1.98 [MPEP 609.02(2)] have been met. Accordingly, all the documents listed in the IDS 

Telephone inquiries should be directed to Toan Ton, Supervisory Patent Examiner, at (571) 272-2303. 

/Gregory J Toatley Jr/____________________________________
Gregory J. Toatley, Jr., Acting TC Director
Technology Center 2800
Optics/Photocopying 

GT/tt:hp 
/HIEN H PHAN/Supervisory Patent Examiner, Art Unit 2800